February 10 2015


                                         DA 13-0645
                                                                                         Case Number: DA 13-0645

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        2015 MT 33N



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

AMANDA DENISE FOOTE,

              Defendant and Appellant.


APPEAL FROM:          District Court of the Fourth Judicial District,
                      In and For the County of Missoula, Cause No. DC 12-0520
                      Honorable Karen Townsend, Presiding Judge


COUNSEL OF RECORD:

               For Appellant:

                      Wade Zolynski, Chief Appellate Defender; Lisa S. Korchinski, Assistant
                      Appellate Defender; Helena, Montana

               For Appellee:

                      Timothy C. Fox, Montana Attorney General; Pamela P. Collins, Assistant
                      Attorney General; Helena, Montana

                      Kirsten H. Pabst, Missoula County Attorney; Andrew Paul, Deputy
                      County Attorney; Missoula, Montana



                                                  Submitted on Briefs: January 21, 2015
                                                             Decided: February 10, 2015


Filed:

                      __________________________________________
                                        Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1        Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2        Amanda Denise Foote (Foote) pled guilty to Criminal Possession of Dangerous

Drugs and Theft. The Fourth Judicial District Court, Missoula County, sentenced Foote

to a term of three years, all suspended, and imposed several conditions on her suspended

sentence. The sole issue raised by Foote on appeal is whether the District Court abused

its discretion by imposing three of those conditions.

¶3        On October 28, 2012, Missoula City Police responded to a report of shoplifting at

a Murdoch’s Ranch store. Law enforcement officers arrested Foote and conducted a

search incident to arrest. Officers discovered stolen Murdoch’s merchandise and nine

blue prescription clonazepam pills in Foote’s possession. Foote admitted she did not

have a prescription for the drugs and stated the pills were given to her by an unidentified

friend.

¶4        In accordance with a plea agreement, the District Court sentenced Foote to a term

of three years, with all of that time suspended. The court imposed, and Foote objected to,

the following conditions:

          19. The Defendant shall not possess or use any electronic device or
          scanner capable of listening to law enforcement communications.


                                              2
       22. The Defendant shall not knowingly associate with probationers,
       parolees, prison inmates, or persons in the custody of any law enforcement
       agency without prior approval from the Probation & Parole Officer. The
       Defendant shall not associate with persons as ordered by the Court or Board
       of Pardons and Parole.

       26. The Defendant shall not drive without a valid driver’s license and
       liability insurance.

¶5     Foote now appeals, challenging the District Court’s imposition of each of these

conditions. Pursuant to § 46-18-201(4), MCA, when a sentencing court suspends all or a

portion of the execution of a sentence, the court may impose upon the offender “any

reasonable conditions” during the period of the suspension of sentence. Reasonable

conditions are those specifically enumerated in §§ 46-18-201(4) and -202(1), MCA, as

well as those that are reasonably “necessary for rehabilitation or for the protection of the

victim or society.” Section 46-18-201(4)(q), MCA. In order to be reasonably related to

the objectives of rehabilitation and the protection of the victim or society, a sentencing

condition must have “a nexus either to the offense for which the offender is being

sentenced or to the offender himself or herself.” State v. Greensweight, 2008 MT 185,

¶ 17, 343 Mont. 474, 187 P.3d 613.

¶6     We conclude the conditions imposed by the District Court are reasonable and a

sufficient nexus exists. Condition 19 is reasonably necessary to ensure Foote’s probation

officer can properly supervise Foote and prevent Foote from obtaining advanced notice of

a planned search for stolen items or illegal substances in Foote’s home. Condition 22 is

reasonably necessary to prevent Foote from repeating the same criminal conduct that

gave rise to her conviction for possession of dangerous drugs. Condition 26 is reasonably


                                             3
necessarily for the protection of society and is duplicative of another condition that

requires Foote to be a law-abiding citizen. The District Court did not abuse its discretion

by imposing Conditions 19, 22, and 26.

¶7     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of

our Internal Operating Rules, which provides for noncitable memorandum opinions. The

issues in this case are ones of judicial discretion and there clearly was not an abuse of

discretion.

¶8     Affirmed.



                                                 /S/ JIM RICE

We concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ PATRICIA COTTER
/S/ BETH BAKER




                                            4